Title: From Thomas Jefferson to Thomas Newton, 9 March 1801 [i.e. May 1801]
From: Jefferson, Thomas
To: Newton, Thomas


               
                  Dear Sir
                  Washington Mar. [i.e. May] 9. 1801.
               
               The day before yesterday I inclosed you the first halves of 4. bank bills for 350. D. to wit 3. for 100. D. each & 1. of 50. all of the United states. I now inclose you the other moieties.
               This morning your two letters to Govr. Monroe relative to lands at Gosport were put into my hands and will be duly attended to. in the last of them I observe you mention that mr Taylor had sent some pipes of the wine of which I had a pipe to Richmond &c. from hence I conclude that mr Taylor may have a quantity on hand. if identity of quality can be assured, I shall be willing to take largely of it, say 3 or 4. pipes more at any rate, as soon as the heavy expences of my outfit here are got over, which will be three or four months hence.  accept assurances of my constant attachment, & high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            